Order filed May 31, 2016




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00071-CV
                                     ____________

                 IN THE INTEREST OF A.W.G. JR., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-06727J

                                      ORDER

      The clerk’s record was filed February 3, 2016. Our review has determined that
relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 10, 2016, containing:

      1.     A.W.G., Sr.’s (the father) motion for new trial (date unknown)

      2.     Order ruling on motion for new trial (date unknown)

      If the omitted items are not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement to that effect.

                                    PER CURIAM